DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
valve receptacle,
upper edge of the atrial skirt body,
central lumen of the detachable lock,
base end of the extension member,
outer edge of the atrial skirt top brim,
body support,
membrane,
top surface of the atrial skirt top brim;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50, 114, 51, 52, 17, 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 61, 62.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “58” has been used to designate both “retracting hypotube” and “second hypotube”. Further, element “48” is referred to in the specification to refer to both “valve body” and “skirt body”. Item “100” is used to represent both “valve” and “heart valve assembly”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because item number “2” is described by the specification as indicating the “ventricular apex heart”. While this isn’t actually a biological structure (it might mean the ventricular apex of the heart), the arrow in figures 14-15 show item 2 pointing towards a blood vessel and not towards any sort of ventricular apex Further, item 10 in figure 15 is pointing towards a heart structure, but the specification labels it as pointing towards a “tether locking assembly”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to for lacking support for:
“a membrane covering said at least one extension member and said at least one body support” (claim 1);
“a membrane…for forming the atrial skirt top brim and body” (claim 1);
“said at least one conduit is at least two conduits” (claim 10);
“said membrane is formed of a synthetic material” (claim 11)
“said atrial skirt top brim is generally concave prior to conformance with the atrial floor” (claim 16);
“said conduit comprises a solid sidewall” (claim 17); and 
“said membrane is formed of a biologic material” (claim 18). 
Appropriate correction is required.

Claim Objections
Claims 1, 6, 13-15 are objected to because of the following informalities:  
Claim 1 is objected to missing a comma in the paragraph beginning with “at least one conduit”.
Claim 6 is objected to for claiming the atrial sealing skirt defines “a valve receptacle” when claim 1 has already distinguished the fact that the atrial sealing skirt defines a valve receptacle. 
Claim 13 is objected to for referring to said “detachable lock lumen” and “said lock”. Proper antecedence for the claim terms should be carried through from claim 1. 
Claims 14-15 are objected to for referring to “said first hypotube” and/or “said first hypotube central lumen” when claim 12, from which this claim depends, has no mention or reference to a “first hypotube” or “first hypotube central lumen”. It isn’t clear whether these are intended to depend from claim 13 which does mention a first hypotube/lumen or whether the claim is intended to properly establish antecedent basis for each in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the conduit is “supported on said tether”. However, the Examiner’s best understanding of the claim has the conduit as being distinct from the tether, which simply extends through the conduit” rather than being positioned or supported “on” the tether. 
Further, the claim is unclear for claiming the membrane is “for forming the atrial skirt top brim and body”. The specification only mentions a membrane twice, both with reference to “conduits” which are formed of “the membrane covering the skirt”. The claim on the other hand, requires the membrane to form the skirt’s top brim and body. It isn’t clear accordingly whether the skirt (including its top brim and body) are a membrane, or whether they have a covering membrane which also covers the extension member and body support. Since the specification does not appear to have support for the extension members or body supports having any covering, the true meaning cannot be determined. Further, if the membrane is the skirt brim and body, it isn’t clear why this “membrane” is separately claimed if they are one in the same.
 Claim 9 is indefinite for claiming the body support “is a plurality of extension members forming a lattice-like structure” when claim 1 has already established the presence of “extension members” as supporting the skirt brim. The body support to support the skirt body appears to be separate and distinctly claimed from the extension member(s), making it unclear now whether the same extension members from claim 1 are now also supporting the skirt body by making up the body support, or whether these “extension members” in claim 9 are distinct from the previously claimed members. The specification does not appear to discuss the formation of the body support or a lattice-like support, which does not help the Examiner in identification of the meaning of the claim.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 20180289485 A1) hereinafter known as Rajagopal in view of Richter et al. (US 20100185275 A1) hereinafter known as Richter.
Regarding claim 1 Rajagopal discloses an atrial sealing skirt (46) configured for receiving a valve and for endovascular introduction and implantation at a deployment site and configured and sized to replace a native heart valve, the skirt being configured to substantially conform to an atrial floor adjacent the skirt deployment site (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Rajagopal discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see the Abstract which describes how the skirt can receive a valve, how the valve can be endovascularly introduced, and conforming to an atrial floor; see  [0003] with regards to replacing a native valve), comprising:
an atrial skirt body (Figure 1 item 48) which is generally cylindrical ([0049]), and which defines a valve receptacle (claim 2 of Rajagopal);
an atrial skirt top brim extending circumferentially around an upper edge of the skirt body (Figure 46 item 47), 
wherein the skirt is compressible when constrained and expands when released from constraints (this is stated as a functional limitation (see explanation above). See also Rajagopal claim 1 for evidence the skirt is capable of performing in this way);
 a detachable lock defining a central lumen (Figure 11 item 56);
at least one tether (21) extending through the lock central lumen (Figure 11);
at least one conduit (Figure 10 item 53) “supported on” said tether and defining a cavity (Figure 11) configured for receipt of the lock for securing the skirt on the tether to lock the skirt top brim against the atrial floor at the deployment site (this is stated as a functional limitation (see explanation above), see also Figure 11; Abstract), 
at least one extension member (Figure 1 item 49) for supporting said skirt brim (this is stated as a functional limitation (see explanation above). See also Rajagopal claim 1) which has a base end adjacent the skirt body upper edge which extends outwardly to an outer edge of the atrial skirt top brim (Rajagopal claim 1; Figures 1-2);
at least one body support (Figure 1 item 114) for supporting the skirt body (this is stated as a functional limitation (see explanation above). See also Rajagopal claim 1); and 
a membrane covering at least the extension member and body support for forming the atrial skirt top brim and body ([0013]),
but is silent with regards to the conduit being non-integrated with the skirt body.
However, regarding claim 1 Richter teaches wherein valve assemblies can be modular, and are thus non-integral ([0014]). Rajagopal and Richter are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the skirt of Rajagopal so that the conduit and skirt are non-integral (e.g. make the valve assembly modular as is taught by Richter) since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  See also In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961): making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. See also Richter [0014] which indicates the obviousness of having integral or non-integral assemblies included on a valve.
Regarding claim 2 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the conduit is positioned adjacent a top surface of the skirt top brim (Figure 1 shows conduit 53 adjacent a top surface of the brim 47).
Regarding claims 3-4 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
but is silent with regards to the conduit’s location being above a top surface of the skirt top brim, or below the skirt body.
However, regarding claims 3-4 the position of the conduit as being above, below, or at the skirt top brim are all obvious alternative embodiments of one another. The Examiner understands these non-restrictable embodiments as alternatives obvious in the art, as their position and location does not effect the function of the skirt in any way, isn’t done for any particular reason, and one does not offer any benefit over another. The Examiner refers to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) in which it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  
Regarding claim 5 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the conduit is positioned below the top brim (Figure 1) and is positioned a predetermined distal distance from the top brim along the tether (Figure 1) and extends substantially parallel to the skirt body (Figure 1).
Regarding claim 19 the Rajagopal Richter Combination teaches the skirt of claim 5 substantially as is claimed,
wherein Rajagopal further discloses the conduit extends adjacent an outer side surface of the skirt body (Figure 1).
Regarding claim 6 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses a valve is positioned within the receptacle (Figures 1-2 item 110).
Regarding claim 7 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the extension membrane is non-linear (Figure 1).
Regarding claim 8 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses there are a plurality of the extension members (Figure 1).
Regarding claim 9 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the body support is a plurality of extension members forming a lattice-like structure (Figure 1).
Regarding claim 10 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses there are at least two conduits (Figures 1-2).
Regarding claim 11 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the membrane is synthetic material ([0012]).
Regarding claim 12 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the detachable lock is configured to be unlocked to permit repositioning of the skirt (this is stated as a functional limitation of the lock (see explanation in the rejection to claim 1 above). See also [0064]).
Regarding claim 13 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the lock comprises a first hypotube defining a central lumen (Figure 11 item 57) which is configured for receipt by the lock lumen and cooperate with the lock (Figure 11, 12b).
Regarding claim 14 the Rajagopal Richter Combination teaches the skirt of claim 12 substantially as is claimed,
wherein Rajagopal further discloses a second hypotube defining a central lumen (Figure 11 item 58) which is configured to be received by the first hypotube central lumen (Figure 11).
Regarding claim 15 the Rajagopal Richter Combination teaches the skirt of claim 12 substantially as is claimed,
wherein Rajagopal further discloses the lock defines a first cooperating surface and the first hypotube defines a second cooperating surface (Figures 13a-b items 133, 134), wherein the two surfaces cooperate to selectively retain the first hypotube within the lock (this is stated as a functional limitation (see explanation above). See also Rajagopal claim 14).
Regarding claim 16 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the skirt top brim is generally concave before conforming to the atrial floor (Rajagopal claim 15).
Regarding claim 17 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the conduit has a solid sidewall (see the entire disclosure of Rajagopal, include all the figures, which all illustrate a solid sidewall).
Regarding claim 18 the Rajagopal Richter Combination teaches the skirt of claim 1 substantially as is claimed,
wherein Rajagopal further discloses the membrane is made of biologic material ([0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/03/22